Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
	Applicant’s amendment filed 11/21/2022 has been received and entered.  Claim have been amended, claims 40-42 have been added, and claims 1-9, 11, 34 and 35 have been cancelled.
	Claims 10, 12-33, 36-42 are pending.

TrackOne Request
Applicant’s response filed 11/21/2022 to the FAOM mailed 8/23/2022 did not require an extension of time.
	
Election/Restriction
Applicant’s election without traverse of Group I, and the species in the reply filed on 7/29/2022 was acknowledged.  
Upon initial search and review of the specification it does not appear to be a burden to examine all the species and the claims of Group II which comprise similar steps to the elected invention, and the restriction requirement was withdrawn.
Newly added claims 40-42 appear consistent with the elected invention.
Claims 10, 12-33, 36-42 are pending and currently under examination as drawn to a method of analyzing cancer in a patient over time for mosaic variants and drawn to a method of identifying mosaic variants in sequence reads from the blood of a subject, and providing therapeutic recommendations are currently under examination.

Priority
	This application filed 5/19/2022 is a continuation of 17/494513, filed 10/5/2021 which is a Divisional of 16/132123, now US Patent 11142802, which is a continuation of 14/929075, now US Patent 10125399, which claims benefit to US provisional application 62/072936 filed 10/30/2014; and is related to 17/065406 filed 10/7/2020 through parent 16/132123, to 17/828572 filed 5/31/2022 as a parent, and to PCT/US15/58483 filed 10/30/2015.
No comment on the summary of the priority is provided in Applicants response.

Information Disclosure Statement
The three information disclosure statements (IDS) submitted on 11/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claim 10, 12-33, 36-42 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/494513, filed 10/5/2021 is withdrawn.
Claims 10, 12-33, 36-42 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11142802  is withdrawn.
Claims 10-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10125399  is withdrawn.  
Claims 10, 12-33, 36-42 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17, 19, 24, 27, 29-33 of copending Application No. 17/065406 is withdrawn.
The terminal disclaimer filed 11/21/2022 has been received and APPROVED (see paper entered 11/21/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, 12-33, 36-39 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter is withdrawn.
Claim analysis
Independent claim 10 has been amended and still is directed generally towards a method of monitoring, diagnosing or detecting cancer by detecting variants over time in two different samples from a patient.  More specifically, claim 11 has been cancelled and the limitation of deep sequencing of the second sample has been added and performed over a portion of the genome, and steps b) and c) now recite that the mosaic variants are ‘specific to the human cancer patient’.  Claim 19 has been amended to provide the specific alternative types of mosaic variants adding that the variant can be relevant to the cancer, where claim 22 provides the genus of HLA type genes as targets.  Other dependent claims have been amended for dependency and consistency to the amendments to claim 10, and set forth that the source of the genomic sequences is in circulating cell free DNA as compared to a reference tissue of a patient, and provide steps of obtaining plasma and tissue samples, extracting nucleic acids from the samples, sequencing the nucleic acids that are present, and comparing the sequence data identifying possible variants that may be present between the two where the cfDNA is separated from leukocyte genomic DNA which is to be designated ‘normal’ in the analysis.  Dependent claims set forth the types of variations that might be detected, such as copy number, SNPs, MNPs, inDels,.. or that the variant is associated with disease and/or possible treatment, and a step for a more targeted analysis by capturing sequences using probes and hybridization.  Independent claim 39 provide that the sequences analyzed are only HLA genes.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process. 
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing and analyzing sequence data for differences/variants.   The step of aligning and comparing sequence to arrive at the identification of variations between sequences are considered instructional steps.  While the steps to provide the sequence reads indicates whole genome sequencing, dependent claims and step b) as amended provide for analysis ‘over a fraction’ of the genome, and clearly provide that only subset of informative sequence reads such as causative cancer gene mutants are required for the comparison and analysis of mosaic variants.  Further evidence of a smaller fraction analyzed and used are set forth the dependent  claims with method steps where hybridization is used to isolate the nucleic acid for sequence read analysis, and that only HLA is the target sequence reads that are analyzed as variants.  
In view of the specification, the claim requires analyzing homology or computing similarity scores to determine differences and similarities in the sequence reads.  The judicial exception is a set of instructions for analysis of sequence data, and appears to fall into the category of Mental Processes that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Here, the claims do not require a computer, or any large amount or complexity of read sequence data, and the comparison of two aligned sequences could be performed on paper and the analysis could be performed in one’s mind by comparing two sequences to see if there is any variant base between the two or more sequence reads.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have a final instructional step for providing a report which appears to be adding insignificant extra-solution (both pre-solution and post-solution) activity to the judicial exception (See MPEP § 2106.05(g)).  The steps of ‘identifying’ and assay steps for two different samples which requires a physical step to create the sequence read data, but are not affected nor provide a practical application to the analysis itself.  The judicial exception provides a report of differences between the two samples if any is detected, and recites and requires analysis steps recited at high level of generality and is not found to be a practical application of the judicial exception as broadly set forth, and provides for known combination of steps used in obtaining sequence read data (see also present specification for generalized listing of possible methods that can be use in the context of the steps).  When the steps are viewed as physical steps or additional elements, it appears that the steps of obtaining sequence data/information and subsequently analyzing read data are separate from one another, and do not integrate back into the steps comprising additional elements.  Claim 39 provides a final step for providing a report and/or recommendation for therapeutic intervention at a generic high level with no specific application to what the intervention is or how it is correlative to what was observed.  In this analysis, it appears that the step of obtaining sequence information is not integrated with the judicial exception, nor do the claims provide a practical application of the broad steps used to obtain sequence reads as a consequence of the analysis (as is the fact pattern in Vanda).
For Step 2B of the two step analysis, one is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  A search of the art has identified Podlaha et al. (2012) who provides a discussion of the evolution of the cancer genome and which provides evidence and expectation for a change in the genome over time in a cancer patient; and Guo et al. (2013) who provide for methods of both whole-genome and whole-exome sequencing of bladder cancer for the identification of alterations in genes involved in sister chromatid cohesion and segregation.  In view of the amendment to the claims, while it appears at the time that the genome of a cancer patient was known to incur mutations/variations over time, and methods of whole genome analysis were used to characterize cancer mutations/variants, the steps together were not routinely practiced in the art of record.
Accordingly, the claims are found patent eligible under step 2B because the claims provide a combination of steps that were not routine or conventional at the time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 12-33, 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (2013), Podlaha et al. (2013), Lo et al. (1997), De Mattos-Arruda et al. (2013), Laktionov et al. (2004), Ellinger et al (Urologic Oncology 29:124-129 (2001)), Jung et al (Clinica Chimica Acta 411:1611-1624 (2010)), Shaw et al  (Genome Research 22:220-231 (2012)), Lewis et al. (US 2012/0058480 A1), Green et al. (US 2005/0260645 A1), Madeleine et al. (2008) and Yeung et al. (2013).
Claim 10 has been amended to recite the limitation of deep sequencing of the second sample and that the data is performed over a portion of the genome, and that the data obtained in steps b) and c) require the limitation that the mosaic variants are ‘specific to the human cancer patient’ for the method of monitoring, diagnosing or detecting cancer by detecting variants over time in two different samples from a patient.  With respect to whole genome sequencing and detection of variants associated with cancer in a patient, Guo et al. provide whole-genome and a second sample for whole-exome sequencing of bladder cancer for the identification of frequent alterations in genes.  More generally, the art as evidenced by Podlaha et al. that the genome of a cancer patient is subject to many possible variants in their overview for the evolution of the cancer genome.  Together, Guo et al. and Podlaha et al. provide for the use of whole genome sequencing techniques for the analysis of variants in cancer, and the that informative variants can be detected and associated with cancer diagnosis, prognosis or research of cancer biology, and more detailed focused analysis of informative variants would be performed in the analysis of a patient sample.  In the study of bladder cancer, the presence and absence of specific known and new genetic variants are reported by Guo et al and are relative to the monitoring, diagnosing and/or detection of bladder cancer in the patient sample.  The variation between samples provides a demonstration that variants would be viewed as unique for each of the samples, though mutations associated with a given cancer would be expected to be detected among a population of people (as provided in claim 19 types of alterations).  As provided previously, methods for the isolation of DNA or RNA from a sample and sequencing techniques were well known as evidenced by Lo et al who provide a report for the presence of cfDNA in plasma and serum, and note that the presence of tumor DNA has been found and analyzed in cancer patients.  More specifically, the methods disclosed by Lo et al. used a rapid-boiling method to extract DNA from plasma and serum. DNA from plasma, serum, and nucleated blood cells from 43 pregnant women underwent a sensitive Y-PCR assay to detect circulating male fetal DNA from women bearing male fetuses.  Further evidence that cfDNA’s use in cancer care is provided in Mattos-Arruda et al. who provide for the teaching that circulating blood biomarkers promise to become non-invasive real-time surrogates for tumour tissue based biomarkers, noting that circulating biomarkers have been investigated as tools for breast cancer diagnosis, the dissection of breast cancer biology and its genetic and clinical heterogeneity, prognostication, prediction and monitoring of therapeutic response and resistance.  Laktionov et al. is provided as further evidence and teaching that both DNA and RNA can be identified and analyzed for method to diagnose cancer, and for sample preparation that a free from and one that is bound to blood cells, such as leukocytes which possess nucleic acid binding proteins at their surface.  For the analysi of a patient and patient samples over time, Lo et al provide that future studies should investigate the temporal relation and the appearance and concentration of DNA in the plasma are also provided in Laktionov et al. and Mattos-Arruda et al.  Laktionov et al provide the observation for different stages of cancer providing different amounts of nucleic acids being bound when analyzing different patients and different stage samples.  As provided in Lo et al. and that of noted Nawroz and colleagues, head and neck cancer patients mutant plasma DNA predominantly in those with high tumor load.  Further evidence of the presence of circulating cell-free DNA in humans was known as evidenced by Ellinger et al, Jung et al and Shaw et al. who provide detailed examples of how cell-free circulation DNA can be used to evaluate patients with cancer.  Each Ellinger et al, Jung et al and Shaw et al. provide a detailed analysis to provide evidence that isolated cell free DNA can be used to identify genetic variants in cancer patients, both in quantity and in specific mutations associated with a given cancer and possible roles for treatment or care.  Finally, with respect to specific genes and markers for analysis in cancer patients the role of HLA loci were known and areas of active investigations for their role in a variety of cancer types, as evidenced by Madeleine et al. who provide a comprehensive analysis of HLA-A, HLA-B, HLA-C, HLA-DRB1, and HLA-DQB1 loci and squamous cell cervical cancer and Yeung et al. 
Thus, in view of the teachings of Guo et al. and Podlaha et al. one of ordinary skill in the art would have found it obvious to use known methodology such as that provided by Lo et al to include a step of separating a blood sample into at least a first component that includes  cell-free nucleic acid molecules and a second component that includes a cellular fraction comprising leukocytes which are known to be present in the buffy coat, in order to verify that cell-free nucleic acid is from blood as a sample source, and to use the cell-free nucleic acid to provide a non-invasive source of DNA for diagnosis of the patient from which it is obtained.  Finally, in view of the art as a whole, the use of genetic markers can be used to detect whether cancer exists within the patient as well as determine the origin of the cancer based on the specificity of the genetic marker being used.  The skilled artisan would know that specific types of identified cancers would require different and unique types of treatments making obvious ‘compositions’ that would be used in the treatment of cancer.
Response to Applicant’s Arguments
Applicants note the amendments to the claims to differentiate the requirements of the claims with that provided by the art.  Describing the work of each cited reference, Applicants argue that the claims are not obvious because of the use of specific genes in the detection or the lack of teaching for the use of whole genome sequencing methods.
To the extent that the arguments apply to the instant rejection, Guo et al. and Podlaha et al. have been cited to provide a broader context for the use of whole genome sequencing in patient cancer screening and the expectation that a wide variety of possible variations would exist between samples even for a given cancer type, and specific variants would exist for a given sample/patient.  The amendment to the claims that the variants are specific to the human cancer patient are acknowledged, however in view of the guidance of the specification and breadth and limitations of the claims (for example claim 19) there is an expectation that certain variants would be expected to be detected among a population, but also be considered unique for a given patient and their cancer pathology.  In review of the specification [0037] provides context for the term specific in teaching: “The terms "target-specific", "targeted," and "specific" can be used interchangeably and generally refer to a subset of the genome that is a region of interest, or a subset of the genome that comprises specific genes or genomic regions.”  Similarly, the specification at [0046] teaches specific would be used as sufficient to determine a source, such as a type of cancer that is metastasizing or for the use of cfDNA as provided: “In some cases, the developmental mutation map can be used to identify the origin of a nucleic acid identified distally to the tissue (e.g., in blood). In some cases, a developmental mutation map, specific for an individual subject, can be used to trace the origin of a nucleic acid identified through sequencing distal nucleic acid molecules. For example, a nucleic acid in the cfDNA of a patient may be identified using the methods described herein.”

Conclusion
No claim is allowed.
In addition to Podlaha et al. and Goa et al., Yang et al. (2013) is provided as further evidence that whole genome analysis was performed for other diseases and disorders, and that variants were identified and associated with a phenotype for subjects.  Further, some variants disorders are specifically associated with certain disorders and can be used to monitor for a given condition or disorder correlated to the variant detected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/            Primary Examiner, Art Unit 1631